Judgment unanimously modified on the law by reversing the award as to Local 46 Sheet Metal Workers Union AFL-CIO, and dismissing the complaint as to said defendant, and as so modified affirmed, without costs of this appeal to any party. Memorandum: The record fails to meet the standards of proof required for an award against the defendant union. (Martin v. Curran, 303 N. Y. 276.) (Appeal from judgment of Monroe Trial Term for plaintiff in an action for libel.)
Present — Williams, P. J., Bastow, Goldman, Henry and Marsh, JJ.